Action for damages for breach of warranty. Defendant appeals from an order denying defendant’s motion, made pursuant to section 476 of the Civil Practice Act and rules 113 and 114 of the Rules of Civil Practice, for summary judgment dismissing the complaint and for partial summary judgment on defendant’s counterclaim; and from an order granting reargument of the above motion and on reargument adhering to the original decision. Order entered on reargument, in so far as appealed from, affirmed, with ten dollars costs and disbursements. No opinion. Appeal from the original order dismissed. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.